DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

HOWARD K. HEIMS, ESQ. and LITTMAN, SHERLOCK & HEIMS, P.A.,
                        Petitioners,

                                      v.

  G.M.S. MARINE SERVICE CORP., JBM ENTERPRISE, and JAMES
                           MILLS,
                        Respondents.

                               No. 4D14-673

                             [August 13, 2014]

  Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dale Ross, Judge; L.T. Case No.
09014171 (08).

   Howard K. Heims and Virginia P. Sherlock of Littman, Sherlock &
Heims, P.A., Stuart, pro se.

  Robert L. Jennings of Jennings & Valancy, P.A., Stuart, for respondent
James Mills.

PER CURIAM.

   Former counsel, Howard Heims and Litman, Sherlock & Heims, P.A.,
petition for certiorari review of a sua sponte order requiring them to allow
successor counsel to inspect and copy documents in Heims’ client file. We
grant the petition and quash the trial court’s order.

    Petitioners have asserted a retaining lien over the file and refused to
provide records until the client pays its bill. In ruling on a discovery matter
between the parties, the court sua sponte ordered former counsel to make
its file available for inspection and copying, but provided its retaining lien
would be preserved. Former counsel did not receive the discovery motions
or notice of the hearing before the court issued its order.

  Contrary to respondents’ argument, a motion for rehearing would not
have cured the due process violation. See Epps v. State, 941 So. 2d 1206,
1207 (Fla. 4th DCA 2006).
   We agree with petitioners that requiring disclosure of their file would
render the retaining lien meaningless. Moreover, this is not one of the rare
cases that warrant disclosure of counsel’s file without payment of
counsel’s fee or security. See Foreman v. Behr, 866 So. 2d 705, 707 (Fla.
2d DCA 2003).

    The order in this case departs from the essential requirements of law
and causes material harm that cannot be remedied on appeal because the
value of the retaining lien will be lost and because petitioners are not
parties to the underlying action. Shelowitz, Shelowitz, Terrell & Coffy, P.A.
v. Peters, 931 So. 2d 1059 (Fla. 4th DCA 2006); Andrew Hall & Assocs. v.
Ghanem, 679 So. 2d 60 (Fla. 4th DCA 1996); Wintter v. Fabber, 618 So. 2d
375 (Fla. 4th DCA 1993); see also Fox v. Widjaya, 38 Fla. L. Weekly D2287
(Fla. 3d DCA Nov. 6, 2013).

   Accordingly, we grant the petition and quash the trial court’s order.

DAMOORGIAN, C.J., STEVENSON and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2